PER CURIAM.
Petitioner seeks certiorari review of an order of the trial court requiring his attorney to produce a memorandum of a conversation with petitioner, which the attorney placed in his office file. The contents of the note may now be relevant in this litigation. We grant the petition and find that the trial court departed from the essential requirements of the law by ordering the memo disclosed without first conducting an in camera inspection of the document. In the instant case, the respondents’ arguments that the memo is not covered by the attorney-client privilege because the conversation was related to nonlegal matters and because the information revealed could not have been kept confidential for other reasons cannot properly be assessed without inspection of the contents of the memo. See Eastern Air Lines, Inc. v. Gellert, 431 So.2d 329 (Fla. 3d DCA 1983); Skorman v. Hovnanian of Florida, Inc., 382 So.2d 1376 (Fla. 4th DCA 1980).
Accordingly, we grant the petition and order the trial court to conduct an in camera inspection of the memo in question.
STONE, POLEN and STEVENSON, JJ., concur.